DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/21 has been entered.
Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive.  The applicant argues that the claimed combinations can make it possible to provide a constant and high adhesion between the second plating layer 62 and the insulating layer 30 (see, e.g., paragraph 0031 of the original specification), which can be realized only by etching. For example, the surface roughness formed on a surface of the second plating layer 62 can be shown in the below SEM image. In direct contrast, Masai discloses that the alleged second plating layer 32 is formed by sputtering (paragraph 0078). Only Applicant has recognized and considered such effects, and conceived of novel and non-obvious combinations which can make it possible to realize said effects. A “patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the .
Since claims 1 and 25 are product claims, the examiner is focused on the final product make-up. The last two lines of claims 1 and 25, discloses a surface roughness of the second plating layer, applied by etching process is within a range from 1nm to 600nm.  Which means that in the final product, the surface roughness of the second plating layer will have roughness range between 1nm to 600nm.
 As previously mentioned Masai (para 0078) teaches a surface roughness of the second plating layer, is applied by a sputtering process that is within a range from 1nm to 600nm. Which means that in the final product, the surface roughness of the second plating layer will have roughness range between 1nm to 600nm.
Even though the process are different, the combined prior art used in the rejection result in a similar final product of the applicant claimed invention wherein the surface roughness of the second plating layer will have roughness range between 1nm to 600nm. Using an etching process is a design choice. Since the final product is similar to the applicant claimed invention the sputtering process is seen has an equivalent to the applicant claimed invention of etching.
Also, the applicant argues that only by etching is it possible to provide a constant and high adhesion between the second plating layer and the insulating layer. The examiner respectfully disagrees.
Para 0030 of the applicant specifications teaches that another alternative to etching such as an oxidizing process can provide a constant and high adhesion between the second plating layer and the insulating layer. When a surface roughness is .
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0163444) in view of Wang et al. (US 2015/0035640) and Masai (US 2006/0222821).
claim 1, Choi et al (figures 1-5 and para 0030-0098) discloses a magnetic body (50) including a magnetic material (55); and a coil part (41/42) disposed in the magnetic body (see figure 2), wherein the coil part includes a first plating layer (61)(see para 0064-0070) and a second plating layer (62) disposed on a surface of the first plating layer (see para 0075-0078), the coil part further includes a seed pattern (25) disposed on a lower surface of the first plating layer (see figure 3).
Choi et al. does not expressly discloses the first plating layer covers a side surface of the seed pattern and an applied surface roughness of the second plating layer is within a range from 1 nm to 600 nm.
Wang et al. (para 0018-0022) discloses the first plating layer (320a) covers a side surface of the seed pattern (31).
Masai (para 0078) discloses a teaching wherein an applied surface roughness of the second plating layer (32) is within a range from 1 nm to 600 nm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the first plating layer covers a side surface of the seed pattern as taught by Wang et al. to the inductive device of Choi et al. so as to reduce the size of the inductive device and also for allow for direct current resistance to be reduced effectively.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an applied surface roughness of the second plating layer is within a range from 1 nm to 600 nm as taught by Masai to the inductive device of Choi et al. so as to limit/reduce surface irregularities which is necessary to maintain high product performance. In accordance to . The examiner is focused on the final product and not the process in making the apparatus.
(See response to argument section above explaining the reason for the rejection)
Regarding claim 2, Choi et al (figure 3) discloses an insulating layer (30) formed on the second plating layer.
Regarding claim 3, Choi et al (para 0068) discloses wherein the first plating layer has a total thickness of 100 µm or more.
Regarding claim 4, Choi et al (para 0082) discloses a thickness of the first plating layer is equal to 50% or more of a total thickness of the coil part.
Regarding claim 5, Choi et al (figure 3) discloses wherein the first plating layer is grown in a thickness direction of the magnetic body.
Regarding claim 6, Choi et al (figure 3) discloses wherein the second
plating layer covers the first plating layer.
Regarding claim 7, Choi et al (para 0089) discloses wherein the second plating layer is grown isotropically on the first plating layer.
Regarding claim 24, Wang et al (figures 3-4) discloses wherein the first plating layer extends in a thickness direction of the magnetic body to the second plating layer without an internal interface. Also, designing wherein he first plating layer extends in a thickness direction of the magnetic body to the second plating layer without an internal 
Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

2.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0163444) in view of Masai (US 2006/0222821).
Regarding claim 25, Choi et al (figures 1-5 and para 0030-0098) discloses a magnetic body (50) including a magnetic material (55); and a coil part (41/42) disposed in the magnetic body (see figure 2), wherein the coil part includes a first plating layer (61)(see para 0064-0070).
 Choi et al. does not expressly discloses an applied surface roughness of the second plating layer is within a range from 1 nm to 600 nm.
Masai (para 0078) discloses a teaching wherein an applied surface roughness of the second plating layer (32) is within a range from 1 nm to 600 nm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an applied surface roughness of the second plating layer is within a range from 1 nm to 600 nm as taught by Masai to the inductive device of Choi et al. so as to limit/reduce surface irregularities which is necessary to maintain high product performance. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation “applied” has been given little patentable weight.  Please note that even though product-by-process claims are limited . The examiner is focused on the final product and not the process in making the apparatus. (See response to argument section above explaining the reason for the rejection)


4.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0163444) in view of Masai (US 2006/0222821) in further view of Wang et al. (US 2015/0035640)
Regarding claim 27, Choi et al (figures 1-5 and para 0030-0098) discloses all the limitations as noted above but does not expressly wherein the first plating layer extends in a thickness direction of the magnetic body to the second plating layer without an internal interface.
Wang et al. (para 0018-0022) discloses wherein the first plating layer (320a)  extends in a thickness direction of the magnetic body to the second plating layer without an internal interface.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first plating layer extends in a thickness direction of the magnetic body to the second plating layer without an internal interface as taught by Wang et al. to the inductive device of Choi et al. so as to save in production cost by using less material. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892-form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837